Citation Nr: 1516561	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  10-26 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a cold weather injury.

3.  Entitlement to service connection for arthritis of the whole body to include as due to a cold weather injury.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1962 to May 1966.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2009 and January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran was scheduled for a travel Board hearing in April 2013, but failed to appear at the hearing.  He did not request to reschedule that hearing or provide the Board with good cause for missing the hearing.  Therefore, the request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

Additional VA treatment records were associated with the Veteran's virtual claims file after the issuance of the most recent supplemental statement of the case in December 2012.  The Veteran's representative waived initial RO consideration of any evidence received after the December 2012 supplemental statement of the case.  Thus, the Board may proceed to adjudicate the claims on appeal.  See 38 C.F.R. § 20.1304.

The issues of entitlement to service connection for hearing loss, tinnitus and hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The RO denied the Veteran's application to reopen his service connection claim for a back disorder and entitlement to service connection for residuals of a cold weather injury in an August 2008 rating decision and the Veteran did not appeal this decision within one year from the date of notice of the rating decision.

2.  Evidence associated with the claims file subsequent to the August 2008 rating decision is cumulative or redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disorder. 

3.  Evidence associated with the claims file subsequent to the August 2008 rating decision is cumulative or redundant of evidence previously considered and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a cold weather injury. 

5.  The preponderance of the evidence shows arthritis of the multiple joints was not diagnosed in service or within one year after discharge from service and the Veteran's current diagnosis of osteoarthritis is not caused by or related to active military service.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision that denied the Veteran's service connection claim for residuals of a cold injury and his request to reopen entitlement to service entitlement to service connection for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  Evidence received after the August 2009 rating decision is not new and material, and therefore, the claim for entitlement to service connection for a back disorder is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

4.  Evidence received after the August 2008 rating decision is not new and material, and therefore, the claim for entitlement to service connection for residuals of a cold injury is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  Arthritis of multiple joints was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in September 2009 correspondence.

The duty to assist has also been met.  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, SSA disability records, a VA examination report dated in July 1997 and lay statements from the Veteran.

The Board acknowledges that the Veteran was not provided with a VA examination in conjunction with his service connection claim for arthritis and his claims to reopen; however, an examination is not warranted, because there is sufficient evidence to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  VA is not required to provide an examination or obtain a medical opinion unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  As will be discussed in detail below, the Board finds that new and material evidence has not been received with respect to the service connection claims for a back disorder and residuals of a cold weather injury.  Furthermore, there is no evidence of arthritis in service or any indication, to include lay statements of continuous symptoms since service, that any arthritis of the joints may be associated with an event, injury or disease in service.  Accordingly, VA is not required to provide the Veteran with a VA examination in conjunction with his service connection claim for arthritis of the multiple joint and his claims to reopen entitlement to service connection for a back disorder and residuals of a cold weather injury.

The claims file contains the Veteran's statements in support of his claims.  The Veteran has not identified, and the record does not otherwise indicate, any existing, pertinent evidence that has not been obtained.  The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under appeal.  

Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development

II.  Criteria and Analysis for Claims to Reopen

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to the VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Back Disorder

The Veteran originally filed a service connection claim for a back injury in April 1997.  Rating decisions dated in June 1997 and October 1997 denied the Veteran's claim, because the evidence failed to establish a nexus between the Veteran's current back disorder and an injury or event during active military service.  The relevant evidence of record at the time of that decision included a July 1997 VA examination report, VA treatment records, private treatment records and lay statements in support of his claim.  The Veteran submitted a request to reopen his service connection claim for a back sprain in March 2008.  A rating decision dated in August 2008 denied the Veteran's request to reopen the service connection claim as the RO had not received new and material evidence with respect to such claim.  The Veteran did not submit a notice of disagreement with this decision.  The additional relevant evidence of record at the time of the August 2008 rating decision consisted of statements from the Veteran.  The Veteran did not submit a notice of disagreement within one year of the August 2008 rating decision.  Therefore, such rating decision is final based on the evidence then of record.  

The RO received the Veteran's request to reopen his service connection claim for a lower back injury in September 2009.  The relevant evidence of record received since the August 2008 rating decision includes VA treatment, private treatment records, Social Security disability records, and lay statements from the Veteran.   The evidence pertaining to the Veteran's service connection claim for a back disorder received since the August 2008 rating decision is not material, as it does not relate to an unestablished fact.  The recently submitted evidence does not show that the Veteran's current back disorder is related to active military service.  In this regard, the evidence of record shows that the Veteran is currently being treated for a back disorder and he is diagnosed with lumbosacral strain and degenerative joint disease of the lumbosacral spine.  This is cumulative of the evidence of record at the time of the August 2008 rating decision.  Accordingly, having determined that new and material evidence have not been submitted, the Veteran's request to reopen the claim of entitlement to service connection for a back disorder is not warranted.

Residuals of a Cold Weather Injury

The Veteran filed a service connection claim for cold injury of the bones in March 2008.  A rating decision dated in August 2008 denied the Veteran's service connection claim as the RO determined that there was no evidence of any complaints, treatment, or diagnosis of cold injury of the bones or any related problems thereof while on active duty.  The relevant evidence of record at the time of the August 2008 rating decision consisted of service treatment records, private treatment records, VA treatment records and statements from the Veteran.  The Veteran did not submit a notice of disagreement within one year of the August 2008 rating decision.  Therefore, such rating decision is final based on the evidence then of record.  

The RO received the Veteran's request to reopen his service connection claim for a cold weather injury in September 2009.  The relevant evidence of record received since the August 2008 rating decision includes VA treatment records, private treatment records, Social Security disability records, and lay statements from the Veteran.  The evidence received since the August 2008 rating decision is not material, as it does not relate to an unestablished fact.  The recently submitted evidence does not show that the Veteran was diagnosed with a disorder and/or injury in service due to exposure to cold weather to include any injury of the bones or that he has a current diagnosis of a disability related to exposure to cold weather during service.  Accordingly, having determined that new and material evidence have not been submitted, the Veteran's request to reopen the claim of entitlement to service connection for residuals of a cold weather injury to include cold injury of the bones is not warranted.

III.  Criteria and Analysis for Service Connection Claim

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In assessing whether the Veteran is entitled to service connection for arthritis of multiple joints, the evidence of record must show that the Veteran has a current diagnosis of the claimed disability.  VA treatment records show that the Veteran has a current diagnosis of degenerative joint disease and/or osteoarthritis of the knees.  See VA treatment records dated in June 2011, March 2012, and January 2014.  Thus, the Board finds that the Veteran has a current diagnosis of the claimed disability.

The Veteran's service treatment records show that the Veteran did not complain of or receive treatment for arthritis or knee problems in service.  A report of medical history form dated in April 1966 reveals that the Veteran reported that he did not have or ever had arthritis or rheumatism, trick or locked knee, or bone, joint or other deformity.  The Veteran was evaluated as normal in the April 1966 separation examination and there was no documentation of a diagnosis of arthritis.  An August 1974 report of medical history form completed as part of enlistment into the United States Air Force Reserves and a June 1975 report of medical history report form reveals that the Veteran reported that he did not have or ever had arthritis or rheumatism, trick or locked knee, or bone, joint or other deformity.  The August 1974 examination was normal and there was no documentation that the Veteran had arthritis.  The first evidence of any complaints of or problems with arthritis was in June 2008 and the first evidence of a diagnosis of arthritis was in January 2008, approximately 42 years after discharge from military service.  Accordingly, the evidence of record reveals that the Veteran did not have arthritis in service or within one year of discharge from service.

Arthritis is recognized as a chronic disease under section 3.309(a).  However, the Veteran's service treatment records do not document a diagnosis of arthritis during active military service.  Furthermore, the Veteran does not contend and the evidence does not otherwise show that he had arthritis in service with continuity of symptomatology since service.  Thus, service connection for arthritis may not be established through continuity of symptomatology.  

Based on the foregoing, the threshold question is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current arthritis of multiple joints and his active military service.  A review of the claims file shows that there is no competent medical opinion linking the Veteran's current arthritis of the joints to any event or injury during active military service.  

The Board acknowledges that the Veteran provided a lay opinion that his arthritis is related to his active military service to include exposure to cold weather while stationed at Goose Air Force Base in Labrador, Canada.  Lay persons can provide an account of observable symptoms, such as pain in his joints and the onset of such pain.  However, in this case, the diagnosis of arthritis and the etiology thereof fall outside the realm of common knowledge of a lay person and require medical expertise.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Veteran is not a licensed health care professional; therefore, the lay evidence offered by him is not competent medical evidence and it is of low probative value with respect to whether there is a relationship between the Veteran's current arthritis and active military service.

Based on the foregoing, the Board concludes that the preponderance of the evidence shows that the Veteran's arthritis is not related to active military service.  Accordingly, the Veteran's claim of entitlement to service connection for arthritis of the whole body is not warranted.

ORDER

New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for a back disorder is denied.

New and material evidence having not been received, the claim to reopen the issue of entitlement to service connection for residuals of a cold weather injury is denied.

Entitlement to service connection for arthritis of the whole body to include as due to a cold weather injury is denied


REMAND

The Veteran contends that he has a current bilateral hearing loss disability and tinnitus that are related to noise exposure during active military service.  The evidence shows that the Veteran has reported symptoms of hearing loss and tinnitus.  An April 2011 VA treatment record reveals that he was diagnosed with bilateral sensorineural hearing loss and was in receipt of hearing aids.  Furthermore, the Veteran's service records show that he worked as a fuel specialist for the United States Air Force and therefore, his exposure to loud noise would be consistent with the circumstances of his service.  Accordingly, the Veteran should be provided with a VA examination and opinion.

Regarding the Veteran's service connection claim for hepatitis C, the Veteran was not provided with a VA examination.  The Veteran contends that he contracted hepatitis C from air gun inoculations during service.  Thus, the Board finds that the Veteran should be provided with a VA examination and opinion to determine whether it is at least as likely as not that the Veteran's hepatitis C is at least in part related to active military service to include air gun inoculations.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran with a VA audiological examination to evaluate his service connection claims for bilateral hearing loss and tinnitus.  The claims file, and copies of all pertinent records must be made available to the examiner for review.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  Based on the examination and review of the record, the examiner is should offer an opinion as to whether it is at least as likely than not (i.e., a fifty percent or greater probability) that the Veteran's hearing loss and tinnitus are related to any symptomatology shown in service (to include any evidence of decreased hearing) or any other incident thereof to include loud noise exposure. 

The examiner should provide an explanation for all conclusions reached and discuss any evidence of a decrease in hearing acuity during service.  Furthermore, the examiner should discuss any lay statements regarding the onset of the Veteran's hearing loss and tinnitus as part of his or her explanation.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

The Board notes that in determining whether the Veteran's bilateral hearing loss is related to service the examiner should be made aware that prior to November 1967, the service department reported audiometric test results under the American Standard Associates (ASA) scale.  In July 1966, VA adopted the International Standard Organization (ISO) standard, which is the standard applied in 38 C.F.R. § 3.385.  Thus, to compare the threshold hearing levels to later examinations, the examiner must convert any audiogram results prior to November 1967 from ASA units to ISO units.

2.  Schedule the Veteran for an appropriate VA examination to determine the likely etiology of his hepatitis C. The claims file and copies of all pertinent records must be made available to the examiner for review.  All indicated tests and studies should be accomplished.  After completion of the examination and review of the evidence, the examiner should provide the following opinions:

(a) Does the Veteran have a current diagnosis of hepatitis C at any time during the appeal period?

(b) If the Veteran is found to have a current diagnosis of hepatitis C, is it at least as likely as not (i.e., a fifty percent or greater probability) that any current hepatitis was incurred during active service, to include as the result of the air gun inoculations during service?

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Upon completion of the foregoing, readjudicate the Veteran's claims on appeal, based on a review of the entire evidentiary record.  If any benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


